In an action for libel and invasion of privacy, defendants appeal from an order of the Supreme Court, Nassau County, entered October 16, 1975, which denied their motion to dismiss the complaint. Order reversed, on the law, with $50 costs and disbursements, motion granted, and complaint dismissed. No fact findings were presented for review. In view of the fact that the words complained of are not libelous per se, the first cause of action for libel must be dismissed for failure to adequately plead special damages (see Spring Joint Venture v Fairchild Pub., 33 AD2d 515; Bishop v New York Times Co., 233 NY 446, 452; Terwilliger v Wands, 17 NY 54, 60-61; Beach v Ranney, 2 Hill 309, 312; Drug Research Corp. v Curtis Pub. Co., 7 NY2d 435, 441). Similarly, the remaining cause of action for invasion of privacy must fail because the news articles complained of merely reported, albeit erroneously, plaintiff’s role in a newsworthy event (see Koussevitzky v Allen, Towne & Heath, Inc., 188 Mise 479, 482-484, affd 272 App Div 759). We also hold that the allegations contained in the complaint do not make out a cause of action for prima facie tort (see Bohm v Holzberg, 47 AD2d 764). Martuscello, Acting P. J., Latham, Margett, Rabin and Hawkins, JJ., concur.